Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (20120223852).
Regarding claim 8, Gross teaches:
an antenna array which includes a number N of antenna elements offset relative to one another in a scanning direction (Fig. 4, Antenna array has N = 4)
a digital beam forming device (With the aid of a multi-beam radar, radar sensor device 12 (0016))
and an angle estimating device configured to estimate an angle based on a signal of the beam forming device (radar sensor device 12 measures the distances, relative velocities and azimuthal angles of objects located ahead of vehicle 10 that reflect radar waves(0016))
wherein an aperture A of the antenna array is greater than (N-1)/2 in units of wavelength lambda (Fig.4 shows A = 3λ and λ = (4-1)/2*λ = 1.5λ)
and center-to-center distances between adjacent antenna elements of the antenna elements differ from one another, but deviate by not more than a predetermined degree of a value A / (N-1) (Fig.4 shows that distances vary by 0.5λ)
Regarding claim 11, Gross teaches wherein distances between the antenna elements vary according to a regular pattern (Fig.4 shows a regular pattern of 0.5λ).
Regarding claim 12, Gross teaches wherein the distances between the antenna elements vary according to a polynomial function (Fig.4 shows a polynomial distance distribution of 1).
	Regarding claim 13, Gross teaches wherein the distances between the antenna elements vary according to a linear function (Fig.4 shows a linear distribution of 1).
	Regarding claim 14, Gross teaches wherein N is a power of two (Fig. 4, Antenna array has N = 4).
	Regarding claim 15, Gross teaches wherein A > 1 (Fig. 4 shows A = 3λ).
	Regarding claim 16, Gross teaches wherein A > 2 (Fig. 4 shows A = 3λ).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 20120223852) in view of Olsson (US 20160380707).
	Regarding claim 9, Gross teaches the limitations set forth above but fails to specify wherein the distances for the adjacent antenna elements deviate by not more than 25% of the value A / (N-1). However, Olsson teaches The method comprises adjusting a distance between two antennas of the antenna arrangement by an adjustment distance to compensate for interference caused by at least one reflection occurring along a line of sight link from the antenna arrangement to antennas intended to communicate with the antenna arrangement (0014). The method shows that the distance between the arrays can be adjusted and thus reduce interference between the arrays.
	Gross and Olsson are considered analogous since they are both in the field of antenna arrays therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Gross and Olsson in order to have a system where the distance between the arrays can be adjusted.
	Regarding claim 10, Gross teaches the limitations set forth above but fails to specify wherein the distances for the adjacent antenna elements deviate by not more than 15% of the value A / (N-1). However, Olsson teaches The method comprises adjusting a distance between two antennas of the antenna arrangement by an adjustment distance to compensate for interference caused by at least one reflection occurring along a line of sight link from the antenna arrangement to antennas intended to communicate with the antenna arrangement (0014). The method shows that the distance between the arrays can be adjusted and thus reduce interference between the arrays. 
	Gross and Olsson are considered analogous since they are both in the field of antenna arrays therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Gross and Olsson in order to have a system where the distance between the arrays can be adjusted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648